DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Upon reconsideration, the previously imposed Restriction Requirement is withdrawn.  All pending claims (Claims 1-18) are examined herewith.
Response to Arguments
	Applicant’s arguments filed 30 November 2022 have been fully considered and are found persuasive.  The statutory double patenting rejections previously set forth have been withdrawn.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1.	Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 and 9 of commonly assigned US 11,224,894.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are each directed to a method for surface application of construction material comprising all of the constituents claimed herein.
2.	Claims 3-4 are  rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of U.S. Patent No. 11,224,894 in view of US 2,700,535 to Harrington et al. (“Harrington”).  Claim 1 of the ‘894 Patent does not expressly address wet or dry states of mixing as claimed.  Harrington is directed to an apparatus for applying cement coating via spraying and teaches forming a wet or dry mix in a batching and mixing device, conveying the mix through conduit to a portable gun that combines the mix with water at a nozzle of the gun, and pneumatically spraying the wet mix to a surface (see FIGs. 1, 5; Col. 1, Lns. 25-29, 34-37, 51-52, 62-64; Col. 2, Lns. 3-5, 10-21, 59-63; Col. 6, Lns. 48-51).  Harrington also teaches a mobile vehicle for batching and mixing, featuring an attachment for a portable gun comprising a nozzle utilized by an operator for spraying the mixture (see FIGs. 1, 5; Col. 2, Lns. 10-14).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have conducted the method of ‘894 as claimed.
3.	Claims 5, 7, and 9 are  rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of U.S. Patent No. 11,224,894 in view of US 2013/0319294 to Gehrig et al. (“Gehrig”).  Claim 1 of the ‘894 patent does not expressly indicate the inorganic nature of the cement mixture per instant Claim 5, inclusion of the materials recited by instant Claim 7, or the Blaine fineness value recited by instant Claim 9.  Gehrig teaches a method of making building materials wherein blast furnace slag, geopolymer material, alkali, and sand are mixed to formulate a binder as a building material constituent (see Abstract; ¶¶ [0037]-[0048], [0058]; Tables 2a and 3a).  According to Gehrig, binder constituents may be combined and prepared as a one-component formulation which begins setting and curing upon mixing with water (see ¶¶ [0023], [0053]).  Gehrig indicates that the formulations are suitable for producing on-site building products such as sprayed concrete (see ¶ [0058]).  The binder compositions taught by Gehrig are inorganic (see, e.g. Tables 2a and 3a).  Gehrig teaches inclusion of clay as a filler, and also metakaolin (see ¶¶ [0045], [0056]; Tables 2a and 3a).  Gehrig teaches a Blaine value of 300-500 m2/kg (3000-5000 cm2/g), and that finer milled ingredients yield higher reactivity (see ¶ [0037]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have practiced the method of ‘894 as claimed.
4.	Claims 6 and 8 are  rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of U.S. Patent No. 11,224,894 in view of US 4,401,696 to E. Wood (“Wood”).  Claim 1 of the ‘894 Patent does not recite a sewer refurbishment vehicle.  Wood is directed to lining of pipelines and teaches a method of lining an underground sewer with a cement material via a sewer refurbishment vehicle.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have practiced the method of ‘894 as claimed.
5.	Claims 10-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-5 of commonly assigned US 11,008,253.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are each directed to systems featuring the same elements for mixing, delivery, and surface application of the same construction material compositions.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael P Rodriguez whose telephone number is (571)270-3736. The examiner can normally be reached 9:00 - 6:00 Eastern M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael P. Rodriguez/Primary Examiner, Art Unit 1715